ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-04-17_ORD_01_NA_01_FR.txt.                                                                                                 172




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]

                                                 table des matières
                                                                                         Paragraphes

                       I. Introduction                                                         1-3
                      II. Quelques précisions sur les pouvoirs « implicites » et
                          « ­inhérents »                                                       4-6
                     III. La compétence de la compétence (Kompetenz Kompe-
                          tenz) est inhérente à l’exercice de la fonction judiciaire
                          internationale7-9
                     IV. La bonne administration de la justice et les jonctions
                         ordonnées avant la lettre                                           10-12
                      V. La justice en tant qu’elle doit présider à la bonne adminis-
                         tration de la justice                                               13-18
                     VI. La bonne administration de la justice et l’égalité procé-
                         durale entre les parties                                            19-23
                    VII. Épilogue : considérations finales                                   24-27

                                                           *

                                                  I. Introduction

                       1. J’ai voté en faveur de l’adoption de l’ordonnance par laquelle la
                    Cour internationale de Justice a décidé ce jour, 17 avril 2013, de joindre
                    l’instance dans la présente affaire relative à Certaines activités menées par
                    le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) à l’ins-
                    tance en l’affaire relative à la Construction d’une route au Costa Rica le
                    long du fleuve San Juan (Nicaragua c. Costa Rica). La ratio decidendi de
                    la présente décision de la Cour est claire (par. 19-23) ; toutefois, cette déci-
                    sion touche certaines questions fondamentales que la Cour n’a pas exami-
                    nées ou développées, et auxquelles j’attache une importance considérable.
                    J’estime donc devoir faire état des réflexions qui sous-tendent ma position
                    personnelle à cet égard.
                       2. J’examinerai, premièrement, la question des pouvoirs « implicites »
                    et « inhérents » afin d’apporter certaines précisions sur l’exercice de la
                    fonction judiciaire internationale. Deuxièmement, je m’arrêterai sur la

                                                                                                 10




4 CIJ1043.indb 57                                                                                      11/04/14 10:58

                                 certaines activités (op. ind. cançado trindade)                        173

                    question de la compétence de la compétence (Kompetenz Kompetenz), qui
                    est inhérente à l’exercice de la fonction judiciaire internationale. Troisiè-
                    mement, j’examinerai celle de la bonne administration de la justice en
                    m’intéressant particulièrement aux jonctions d’instances ordonnées par la
                    Cour et par sa devancière avant la lettre. Quatrièmement, j’exposerai ma
                    conception de l’idée de justice en tant qu’elle doit présider à la bonne
                    administration de la justice et, cinquièmement, j’examinerai cette notion
                    sous l’angle de l’égalité procédurale entre les parties. J’en arriverai ainsi,
                    pour conclure, à un bref exposé de mes réflexions finales.

                       3. Je ne prétends pas être exhaustif dans mon analyse de ces questions ;
                    je ne le pourrais guère, ayant été inutilement mais impitoyablement pressé
                    par le temps en rédigeant la présente opinion individuelle. Je l’ai rédigée,
                    au prix d’une rude course contre la montre, mû par un sens du devoir, et
                    pour tâcher d’exposer les motifs que je ne trouve guère dans la présente
                    ordonnance à l’appui de la décision prise. La ratio decidendi, elle, y est
                    exposée, mais les obiter dicta sont introuvables. Ayant souscrit à la déci-
                    sion rendue par la Cour dans la présente ordonnance, je me sens tenu
                    d’examiner le fond de la question tel que je le perçois et le conçois.



                                      II. Quelques précisions sur les pouvoirs
                                            « implicites » et « inhérents »

                       4. Je commencerai par faire une brève incursion, pour une raison pré-
                    cise, dans le droit des organisations internationales, qui (soit dit en passant)
                    manifeste subtilement sa présence dans la présente ordonnance (par. 1, 2
                    et 5). C’est en effet dans le contexte de l’avènement des organisations inter-
                    nationales que les notions de pouvoirs « inhérents » et « implicites » ont vu
                    le jour, aidées en cela par la jurisprudence de la Cour. C’est ainsi que, un an
                    après son avis consultatif (du 20 juillet 1962) relatif à Certaines dépenses des
                    Nations Unies (article 17, paragraphe 2, de la Charte), apparaissait dans la
                    doctrine la formule de F. Seyersted (en 1963) 1, qui invoquait les « pouvoirs
                    inhérents » de l’Organisation des Nations Unies et tentait d’en démontrer
                    l’existence au moyen d’une analogie contestable — et rapidement criti-
                    quée — avec le statut juridique des Etats.
                       5. Après tout, la Cour elle-même avait précisé par un célèbre obiter dic‑
                    tum, dans son avis consultatif (du 11 avril 1949) sur la Réparation des dom‑
                    mages subis au service des Nations Unies, que, si les Etats étaient investis de
                    tous les droits et devoirs reconnus par le droit international, les droits et
                    devoirs d’une entité telle que l’Organisation des Nations Unies étaient en
                    revanche fonction des buts et attributions établis dans son instrument


                      1 F. Seyersted, Objective International Personality of Intergovernmental Organizations,

                    Copenhague, 1963, p. 28‑29, 35‑36, 40, 45‑46.

                                                                                                          11




4 CIJ1043.indb 59                                                                                               11/04/14 10:58

                                  certaines activités (op. ind. cançado trindade)                            174

                    constitutif, de manière expresse ou implicite, et de leur évolution dans la
                    pratique 2. La Cour avait ainsi fait sienne la doctrine des « pouvoirs impli-
                    cites » 3, évidemment distincte de celle des « pouvoirs inhérents », qui est
                    inspirée d’une analogie avec le droit constitutionnel comparé.
                       6. Si la notion de « pouvoirs implicites » a été introduite dans la doctrine
                    pour poser des limites aux pouvoirs transcendant la lettre des instruments
                    constitutifs — limites tenant aux buts et fonctions de l’organisation interna-
                    tionale concernée 4 —, la notion de « pouvoirs inhérents » l’a été dans un
                    tout autre but, à savoir établir les pouvoirs de la personne juridique concer-
                    née pour lui permettre d’atteindre ses objectifs, tels qu’énoncés dans son
                    instrument constitutif. Ce que je tiens à souligner par là, c’est que cette
                    expression même de « pouvoirs inhérents » a parfois été appliquée au fonc-
                    tionnement des entités judiciaires internationales ; or, si l’expression est la
                    même, sa raison d’être et sa connotation sont différentes lorsqu’il s’agit de
                    juridictions internationales. Une autre précision s’impose ici, pour bien
                    comprendre le fonctionnement de celles-ci. Comprendre et agir sont comme
                    l’avers et le revers d’une même médaille : ad intelligendum et ad agendum.


                                         III. La compétence de la compétence
                              (Kompetenz Kompetenz) est inhérente à l’exercice
                                      de la fonction judiciaire internationale

                       7. Pour commencer, les juridictions internationales ont compétence
                    pour trancher tout différend concernant leur propre compétence : il s’agit
                    là d’un principe fondamental du droit international procédural 5. Maî-
                    tresses de leur propre compétence, elles ont la compétence de la compé-
                    tence (Kompetenz Kompetenz). Ce pouvoir d’appréciation, qui est
                    inhérent à toute juridiction internationale moderne, répond à un impéra-
                    tif de sécurité juridique : il va sans dire qu’il appartient à chaque juridic-
                    tion internationale de déterminer l’étendue de sa propre compétence, cette
                    appréciation ne pouvant être laissée au soin des parties en litige, et à leur
                    entière discrétion. En toutes circonstances, la juridiction internationale
                    est maîtresse de sa propre compétence 6.
                       8. Les juridictions internationales, en tant que cours de justice, en tant
                    qu’entités judiciaires, ont, quant à l’appréciation de leur compétence, les

                       2 C.I.J. Recueil 1949, p. 180.
                       3 Voir également son avis consultatif ultérieur du 13 juillet 1954 sur l’Effet de jugements
                    du Tribunal administratif des Nations Unies accordant indemnité, dans lequel la Cour s’ar-
                    rêta une nouvelle fois sur la doctrine des « pouvoirs implicites ».
                       4 Cette organisation n’avait donc pas carte blanche ; voir Rahmatullah Khan, Implied

                    Powers of the United Nations, Delhi/Bombay/Bangalore, Vikas Publishing, 1970, p. 1‑222.
                       5 Cour interaméricaine des droits de l’homme, Hilaire, Benjamin et Constantine et

                    autres c. Trinité-et-Tobago (exceptions préliminaires, arrêt du 1er septembre 2001), opinion
                    individuelle de M. le juge. Cançado Trindade, par. 2 et 15.
                       6 Cour interaméricaine des droits de l’homme, Barrios Altos c. Pérou (arrêt du 14 mars

                    2001), opinion concordante de M. le juge Cançado Trindade, par. 2.

                                                                                                               12




4 CIJ1043.indb 61                                                                                                    11/04/14 10:58

                                 certaines activités (op. ind. cançado trindade)                           175

                    mains plus libres que les juridictions arbitrales. Elles sont gardiennes et maî-
                    tresses de leur propre juridiction (juridiction venant de jus dicere, la préro-
                    gative ou le pouvoir de dire le droit). Elles peuvent ainsi écarter les pratiques
                    permissives (réminiscences des arbitrages internationaux du passé) et préser-
                    ver l’intégrité de leur propre compétence. Les parties en litige, de leur côté,
                    sont tenues de se conformer à leurs obligations conventionnelles (de nature
                    substantielle ou procédurale) afin d’assurer le plein effet des dispositions
                    conventionnelles pertinentes dans leur ordre juridique interne. Il s’agit là
                    encore d’un principe général de droit — ut res magis valeat quam pereat —,
                    généralement connu comme le principe de l’effet utile 7.
                       9. La compétence de la compétence (Kompetenz Kompetenz) permet
                    également aux juridictions internationales d’interpréter les dispositions de
                    l’instrument qui leur confère compétence, de déterminer la nature du dif-
                    férend en cause et d’en définir le contexte factuel ; ce pouvoir d’apprécier
                    leur propre compétence leur appartient en outre dès le moment où elles
                    sont saisies du différend 8. La Cour elle-même déclara il y a soixante ans,
                    dans son arrêt (du 18 novembre 1953) en l’affaire Nottebohm, que la com-
                    pétence de la compétence
                         « pren[ait] une force particulière quand le juge international n’[était]
                         plus un tribunal arbitral constitué par l’accord spécial des parties en
                         vue de statuer sur un différend particulier, mais une institution préé-
                         tablie par un acte international qui en défini[ssait] la compétence et
                         en r[églait] le fonctionnement et … l’organe judiciaire principal des
                         Nations Unies » (Nottebohm (Liechtenstein c. Guatemala), exception
                         préliminaire, arrêt, C.I.J. Recueil 1953, p. 119).



                                     IV. La bonne administration de la justice
                                    et les jonctions ordonnées avant la lettre

                      10. Ces précisions à l’esprit, je rappellerai brièvement que la Cour a
                    développé sa pratique de la jonction d’instances bien avant d’établir for-
                    mellement ce mécanisme dans son Règlement en 1978 (article 47) 9. Elle

                       7 Pour des exemples de juridictions internationales modernes préservant l’intégrité de

                    leur propre compétence, voir A. A. Cançado Trindade, El Ejercicio de la Función Judicial
                    Internacional — Memorias de la Corte Interamericana de Derechos Humanos, 2e éd., Belo
                    Horizonte/Brésil, Edit. Del Rey, 2013, p. 5‑10, 29-52, 145-149 et 215.
                       8 I. F. I. Shihata, The Power of the International Court to Determine Its Own Jurisdic‑

                    tion, La Haye, Martinus Nijhoff, 1965, p. 1‑304.
                       9 Selon l’article 47 du Règlement :

                            « La Cour peut à tout moment ordonner que les instances dans deux ou plusieurs
                         affaires soient jointes. Elle peut ordonner aussi que les procédures écrites ou orales,
                         y compris la présentation de témoins, aient un caractère commun ; ou elle peut,
                         sans opérer de jonction formelle, ordonner une action commune au regard d’un ou
                         plusieurs éléments de ces procédures. »

                                                                                                             13




4 CIJ1043.indb 63                                                                                                  11/04/14 10:58

                                 certaines activités (op. ind. cançado trindade)                         176

                    ne pouvait alors s’appuyer que sur une disposition très générale de son
                    Statut, qui l’habilitait à rendre les ordonnances nécessaires à la conduite
                    d’une affaire (article 48). C’est ainsi qu’elle ordonna la jonction d’ins-
                    tances dans les affaires du Sud-Ouest africain (1961) et dans celles du Pla‑
                    teau continental de la mer du Nord (1968) 10. Allant au-delà du texte de son
                    instrument constitutif, la Cour s’est fondée sur son sens de la bonne
                    administration de la justice.
                       11. Ces deux décisions de la Cour faisaient suite à trois décisions de sa
                    devancière, la Cour permanente de Justice internationale, dans les affaires
                    relatives à Certains intérêts allemands en Haute-Silésie polonaise (1926), au
                    Statut juridique du territoire du sud-est du Groënland (1932) et à des Appels
                    contre certains jugements du tribunal arbitral mixte hungaro-tchécoslovaque
                    (1933). Ainsi, tant la Cour que sa devancière ont ordonné la jonction
                    d’instances avant la lettre, c’est-à-dire alors même que leur instrument
                    constitutif ne contenait aucune disposition expresse à cet égard. Elles l’ont
                    ordonnée comme une mesure d’administratif judiciaire, afin d’assurer la
                    bonne administration de la justice, bien avant que la jonction ne soit fina-
                    lement établie, et trouve sa place, dans le Règlement de 1978.
                       12. En cours d’instance, la Cour peut devoir faire face à une situation
                    qui, même si elle n’entre pas exactement dans les prévisions de son instru-
                    ment constitutif, exige une décision de sa part (sur le plan procédural).
                    Tel a souvent été le cas dans la pratique — les décisions susmentionnées
                    n’en sont que quelques exemples. Dès 1937, G. Morelli eut la sagacité
                    d’écrire que « [r]ésoudre un différend juridique signifi[ait] substituer la cer-
                    titude à l’incertitude sur la situation juridique existante » 11. Et, critiquant
                    vivement le volontarisme des Etats, il ajouta que la production d’effets
                    juridiques ne pouvait se rattacher exclusivement à la « volonté » des Etats,
                    ou à des accords entre eux ; les effets juridiques du corpus juris internatio-
                    nal étaient « au-dessus de la volonté des Etats » 12.


                                     V. La justice en tant qu’elle doit présider
                                      à la bonne administration de la justice

                       13. Plus récemment, la question de savoir si la bonne administration de
                    la justice constitue une maxime ou un principe, ou si une telle distinction
                    n’a guère d’importance, a été beaucoup débattue 13. En tout état de cause,

                       10 Dans les affaires de la Compétence en matière de pêcheries (1972) et dans celles des

                    Essais nucléaires (1973), en revanche, la Cour décida de ne pas joindre les instances.
                       11 G. Morelli, « La théorie générale du procès international », Recueil des cours de

                    l´Académie de droit international de La Haye, vol. 61 (1937), p. 260.
                       12 Ibid., p. 263.
                       13 Voir notamment R. Kolb, « Les maximes juridiques en droit international public :

                    questions historiques et théoriques », Revue belge de droit international, vol. 32 (1999),
                    p. 407‑434 ; A. Lelarge, « L’émergence d’un principe de bonne administration de la justice
                    internationale dans la jurisprudence internationale antérieure à 1945 », L’observateur des
                    Nations Unies, vol. 27 (2009), p. 23‑51.

                                                                                                           14




4 CIJ1043.indb 65                                                                                                11/04/14 10:58

                                 certaines activités (op. ind. cançado trindade)                          177

                    s’il s’agissait au départ d’une maxime, cette maxime a clairement donné
                    lieu à un principe. Le bon exercice de la fonction judiciaire internationale
                    exige ce mélange de sagesse et d’expérience qui est si profondément ancré
                    dans la pensée juridique (en droit interne comparé et en droit internatio-
                    nal). C’est précisément cette alliance qui préside à la bonne administra-
                    tion de la justice, une notion que les positivistes, notoirement incapables
                    d’expliquer quoi que ce soit qui déborde le cadre des textes réglemen-
                    taires, s’évertuent en vain à rattacher à l’instrument constitutif de la juri-
                    diction internationale concernée.
                       14. J’ai déjà évoqué les jonctions que la Cour a ordonnées avant la
                    lettre, en dépit de l’absence de toute disposition expresse à cet égard, et
                    avant que la jonction ne soit formellement établie dans son Règlement
                    (voir supra). A mon sens, la Cour a, ce faisant, agi non pas en vertu d’un
                    « pouvoir implicite » découlant des textes réglementaires, mais bien plutôt
                    en vertu d’un « pouvoir inhérent » propre à l’exercice de la fonction judi-
                    ciaire internationale. Une juridiction internationale a le « pouvoir inhé-
                    rent » d’assurer l’efficacité de la procédure, afin que justice soit rendue
                    et manifestement rendue. Une juridiction internationale telle que la Cour
                    a le « pouvoir inhérent » de faire en sorte que la procédure se déroule
                    de manière équilibrée, en assurant l’égalité procédurale et les garanties
                    d’une procédure régulière, de façon à préserver l’intégrité de sa fonction
                    judiciaire.
                       15. La bonne administration de la justice suppose que les juridictions
                    internationales puissent régler des questions de procédure même si ces
                    dernières échappent aux prévisions de leur instrument constitutif. Ainsi
                    s’exprime à mon sens l’idée d’une justice objective ; c’est précisément cette
                    idée de justice objective qui, en définitive, doit, conformément à la pensée
                    jusnaturaliste, présider à la bonne administration de la justice. Il ne peut
                    y avoir de véritable quête de justice sans respect des principes généraux du
                    droit. La façon dont le règlement judiciaire a, au cours de ces dernières
                    décennies, évolué et gagné en importance (ce dont il y a tout lieu de se
                    féliciter) est allée de pair avec une attention accrue accordée au principe
                    cardinal de la bonne administration de la justice, ce qui n’a rien d’éton-
                    nant, celui-ci n’étant que le reflet d’un principe général de droit, appré-
                    hendé par la conscience humaine 14.
                       16. Ecrivant à l’époque où le règlement judiciaire des différends inter-
                    nationaux, jeune encore, était en voie de consolidation, M. Bourquin fit
                    observer que nombre de controverses internationales tenaient à un désac-
                    cord non pas sur l’interprétation ou l’application du droit positif (jus
                    positum), mais sur la valeur de ce droit. Aussi bien, l’exercice de la fonc-
                    tion judiciaire internationale ne consiste pas simplement à appliquer le
                    droit positif au cas d’espèce, et ne peut se limiter à cela ; il comporte

                       14 S’agissant de la conscience humaine (la conscience juridique universelle) en tant que

                    source matérielle ultime du droit international, voir A. A. Cançado Trindade, International
                    Law for Humankind — Towards a New Jus Gentium, 1re éd., Leyde/La Haye, Martinus
                    Nijhoff/Académie de droit international de La Haye, 2010, chap. VI, p. 139‑161.

                                                                                                            15




4 CIJ1043.indb 67                                                                                                 11/04/14 10:58

                                  certaines activités (op. ind. cançado trindade)                            178

                    nécessairement une certaine part de créativité, et doit toujours tenir
                    compte des « principes supérieurs de justice » 15.
                      17. Savoir veiller au bon déroulement de la procédure internationale
                    revêt donc une importance particulière. Il s’agit après tout d’une question
                    de sens commun, encore que le sens commun semble souvent être le moins
                    commun de tous. S’agissant de cette question du bon déroulement de la
                    procédure internationale en vue de la réalisation de la justice, M. Bour-
                    quin estima nécessaire d’émettre cette mise en garde :
                            « La qualité des procédures constitue certainement un facteur dont il
                         faut tenir compte. Une bonne procédure facilite la solution des difficul-
                         tés. Une mauvaise procédure fait, en revanche, plus de mal que de bien.
                         Mais ce n’est pas un mécanisme, même admirablement agencé, qui
                         pourrait régler à lui seul une pareille matière. Ce qu’il faut ici, par-­
                         dessus tout, c’est un certain état d’esprit, dont nous paraissons malheu-
                         reusement assez éloignés. Ce qu’il faut, c’est le calme de la raison ; c’est
                         cette chose si simple et pourtant si rare qu’on appelle le bon sens. » 16
                       18. Une juridiction internationale telle que la Cour a le « pouvoir inhé-
                    rent » de prendre de son propre chef les mesures nécessaires pour assurer la
                    bonne administration de la justice. Ce faisant, la Cour exerce ex officio sa
                    compétence de la compétence, une prérogative qui est « essentiellement
                    inhérente à sa fonction judiciaire » 17. La procédure judiciaire internationale
                    présente certaines spécificités et obéit à sa propre dynamique, et les prin-
                    cipes généraux du droit qui s’appliquent dans ce contexte ne sauraient être
                    assimilés, dans leur mode de fonctionnement, à ceux qui se sont façonnés
                    dans les systèmes juridiques internes 18. Or, les positivistes ne sont guère à
                    l’aise avec les principes généraux du droit ; aussi tentent-ils sans cesse, de
                    manière vaine et obstinée, d’en amoindrir la présence et l’importance.


                                     VI. La bonne administration de la justice
                                     et l’égalité procédurale entre les parties

                      19. La bonne administration de la justice n’est pas un cas unique en
                    son genre — d’autres exemples illustrent l’incidence et l’importance d’un
                    principe général. Je songe notamment à la maxime audiatur et altera pars

                       15 M. Bourquin, « Stabilité et mouvement dans l’ordre juridique international », Recueil

                    des cours de l’Académie de droit international de La Haye, vol. 64 (1938), p. 371, 408 et 422.
                       16 Ibid., p. 472.
                       17 M. Kawano, « The Administration of Justice by the International Court of

                    Justice and the Parties », Multiculturalism and International Law — Essays in Honour of
                    Edward McWhinney (Sienho Yee et J.‑Y. Morin, dir. publ.), Leyde, Martinus Nijhoff,
                    2009, p. 298‑299 ; voir également p. 286 et 293‑294.
                       18 Quant aux dangers d’une telle analogie, voir par exemple H. von Mangoldt, « La

                    comparaison des systèmes de droit comme moyen d’élaboration de la procédure des tribu-
                    naux internationaux », Zeitschrift für ausländisches öffentliches Recht und Völkerrecht,
                    vol. 40 (1980), p. 554‑572.

                                                                                                               16




4 CIJ1043.indb 69                                                                                                    11/04/14 10:58

                                 certaines activités (op. ind. cançado trindade)                       179

                    (ou audi alteram partem), qui exprime le principe général de droit pré-
                    voyant l’égalité procédurale entre les parties en litige au cours de la procé-
                    dure judiciaire 19. Le principe jura novit curia valant en droit international
                    procédural constitue un autre exemple : selon ce principe né en droit
                    romain (et plus précisément, en matière de procédure civile,
                    au XVIIe siècle), le juge est libre et autonome dans sa recherche et sa
                    détermination du droit applicable à un différend donné ; il n’a donc pas à
                    s’en tenir aux arguments des parties. Les exemples sont légion.

                       20. A mon sens, une bonne administration de la justice ne peut que se
                    fonder sur la présence, immanente, de l’idée de justice. Il n’est pas rare
                    que le texte de l’instrument constitutif d’une juridiction ne suffise pas à
                    guider son action ; pour rendre la justice en pareilles circonstances, une
                    juridiction internationale telle que la Cour doit se référer aux prima prin‑
                    cipia. Tenter d’offrir une définition de la bonne administration de la jus-
                    tice qui envisage toutes les situations possibles serait à la fois vain et
                    présomptueux. Des situations d’une infinie diversité peuvent se présenter
                    à la Cour, et la conduire — dans sa quête de la réalisation de la justice —
                    à se référer au principe de la bonne administration de la justice ; car c’est
                    en effet un principe général qui, en somme, trouve à s’appliquer dans les
                    circonstances les plus variées.
                       21. Pour en venir du général au particulier, notons que l’incidence ou
                    l’application de ce principe général a permis à des juridictions internatio-
                    nales d’assurer l’égalité procédurale entre les parties en litige. La Cour a,
                    à plusieurs reprises, manifesté le souci d’assurer cette égalité procédurale.
                    Ainsi, dans son dernier avis consultatif, qu’elle a rendu le 1er février 2012
                    au sujet du Jugement no 2867 du Tribunal administratif de l’Organisation
                    internationale du Travail sur requête contre le Fonds international de déve‑
                    loppement agricole, la Cour a mis l’accent sur « le droit à l’égalité … dans
                    la procédure » (C.I.J. Recueil 2012 (I), p. 24, par. 30), sur « le principe de
                    l’égalité devant [elle] » en tant qu’« élément primordial de la bonne admi-
                    nistration de la justice » (ibid., p. 25 et 29, par. 35 et 44), sur « l’égalité
                    d’accès » à la justice (ibid., p. 26‑27, 29 et 31, par. 37, 39, 43 et 48), sur « la
                    notion d’égalité devant les cours et tribunaux » (ibid., p. 26‑27, par. 38
                    et 40), sur la nécessité de garantir « l’égalité d’accès et l’égalité des armes »
                    (ibid., p. 27, par. 39), et sur le respect du « principe de l’égalité devant elle
                    dans la procédure, ainsi que l’exigent sa qualité d’organe judiciaire et la
                    bonne administration de la justice » (ibid., p. 30, par. 47).

                       22. Dans l’opinion individuelle (ibid., p. 81‑93, par. 82-118) que j’ai
                    jointe à ce récent avis consultatif de 2012, j’ai amplement examiné l’impé-
                    ratif d’assurer l’égalité entre les parties dans le cadre des procédures judi-
                    ciaires internationales. Quelques années auparavant, la Cour avait elle-
                    même rattaché le « principe du contradictoire » à la « bonne administra-

                       19 Bin Cheng, General Principles of Law as Applied by International Courts and Tribu‑

                    nals, Londres, Stevens, 1953, p. 291.

                                                                                                         17




4 CIJ1043.indb 71                                                                                              11/04/14 10:58

                                certaines activités (op. ind. cançado trindade)                 180

                    tion de la justice » (affaire relative à la Licéité de l’emploi de la force
                    (­Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
                    Recueil 2004 (I), p. 325, par. 116). Près de vingt ans plus tôt, elle avait
                    déclaré que « le principe de l’égalité des parties au différend rest[ait] pour
                    elle fondamental » (affaire des Activités militaires et paramilitaires au
                    Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond,
                    arrêt, C.I.J. Recueil 1986, p. 26, par. 31). La Cour souligna également
                    l’importance du « principe d’égalité entre les parties » dans son avis
                    consultatif du 20 juillet 1982 relatif à une Demande de réformation du
                    jugement no 273 du Tribunal administratif des Nations Unies (C.I.J. Recueil
                    1982, p. 338‑340 et 365-366, par. 29-32 et 79).
                       23. Trente ans plus tôt encore, la Cour s’était déjà référée à ce principe
                    dans son avis consultatif du 23 octobre 1956 relatif à des Jugements du
                    Tribunal administratif de l’OIT sur requêtes contre l’Unesco (C.I.J. Recueil
                    1956, p. 85‑86) ; elle avait alors déclaré, de façon quelque peu impropre,
                    que le « principe de l’égalité entre les parties découl[ait] des exigences
                    d’une bonne administration de la justice » (ibid., p. 86). Selon moi, il serait
                    plus approprié de dire que ce sont les exigences d’une bonne administra-
                    tion de la justice qui découlent du principe de l’égalité entre les parties.
                    Les principes (prima principia) priment sur les règles et autres critères,
                    lesquels doivent leur obéir.


                                     VII. Épilogue : considérations finales

                       24. Dans son ordonnance portant jonction de l’instance en la présente
                    affaire relative à Certaines activités menées par le Nicaragua dans la région
                    frontalière (Costa Rica c. Nicaragua) à l’instance en l’affaire relative à la
                    Construction d’une route au Costa Rica le long du fleuve San Juan (Nicara‑
                    gua c. Costa Rica), la Cour a dûment tenu compte des éléments suivants :
                            « Les deux affaires dont il s’agit ici opposent les mêmes Parties et
                         portent sur la zone où la frontière commune entre celles-ci suit la rive
                         droite du fleuve San Juan.
                            Elles sont l’une et l’autre fondées sur des faits en rapport avec des
                         travaux exécutés sur le San Juan, le long de ce fleuve ou à proximité
                         immédiate de celui-ci, le Nicaragua se livrant à des activités de dragage
                         du fleuve et le Costa Rica ayant entrepris de construire une route le long
                         de sa rive droite. Les deux instances ont pour objet les conséquences de
                         ces travaux pour la liberté de navigation sur le San Juan et leur incidence
                         sur l’environnement local et l’accès au fleuve. A cet égard, les Parties
                         font l’une et l’autre état d’un risque de sédimentation du San Juan.
                            Dans la présente affaire comme dans l’affaire Nicaragua c. Costa Rica,
                         les Parties mettent par ailleurs en avant les conséquences néfastes qu’au-
                         raient les travaux menés sur le San Juan ou le long de sa rive pour l’éco-
                         système fragile du fleuve (qui comprend des réserves naturelles protégées).


                                                                                                 18




4 CIJ1043.indb 73                                                                                      11/04/14 10:58

                                  certaines activités (op. ind. cançado trindade)                          181

                            Dans les deux affaires, les Parties font état de violations du traité
                         de limites de 1858, de la sentence Cleveland, des sentences Alexander
                         et de la convention de Ramsar.
                            Une décision de joindre ces instances permettrait à la Cour d’exa-
                         miner simultanément la totalité des différents points en litige entre les
                         Parties, qui sont liés les uns aux autres… » (Par. 19-23.)
                        25. Telle est la ratio decidendi de la présente décision de la Cour. Les
                    fondements de cette décision résident dans le domaine des principes,
                    comme j’ai tâché de le démontrer dans la présente opinion individuelle.
                    La compétence de la compétence (Kompetenz Kompetenz) d’une juridic-
                    tion internationale telle que la Cour est inhérente à l’exercice de sa fonc-
                    tion judiciaire internationale. La Cour et sa devancière, la Cour per­       -
                    manente, ont l’une et l’autre ordonné des jonctions avant la lettre, même
                    en l’absence (avant 1978) d’une disposition en ce sens dans leur instru-
                    ment constitutif. L’idée de justice préside à la bonne administration de la
                    justice, comme en témoignent par exemple les décisions prises en vue d’as-
                    surer l’égalité procédurale entre les parties en litige.
                        26. Les principes généraux du droit manifestent invariablement leur
                    présence dans la réalisation de la justice. De mon point de vue, ils com-
                    prennent non seulement les principes reconnus dans les systèmes juri-
                    diques internes 20, mais aussi les principes généraux du droit international.
                    Ils ont été réaffirmés maintes et maintes fois et, même s’ils sont malheu-
                    reusement négligés dans certains pans de la doctrine juridique contempo-
                    raine, ils demeurent pleinement d’actualité. La Cour elle-même n’a pas
                    laissé de s’y référer dans une jurisprudence constante à cet égard. Les
                    partisans du positivisme juridique ont beau, fidèles à eux-mêmes, s’effor-
                    cer d’en amoindrir le rôle, le fait est que nul système juridique ne peut
                    exister sans principes, que ce soit au niveau national ou à l’échelle inter-
                    nationale.
                        27. Les principes généraux du droit inspirent et façonnent les normes
                    et les règles des systèmes juridiques. Ces principes, qui se sont établis au
                    fil des ans, forment selon moi le substrat de tout ordre juridique, national
                    ou international ; indispensables (en tant que jus necessarium, allant bien
                    au-delà du simple jus voluntarium), ils expriment l’idée d’une justice objec‑
                    tive (propre à la pensée jusnaturaliste), de caractère universel. Enfin, et ce
                    n’est pas le moins important, ce sont les principes généraux du droit qui
                    inspirent non seulement l’interprétation et l’application des normes juri-
                    diques, mais aussi leur élaboration même 21. Dans la présente affaire rela-
                    tive à Certaines activités menées par le Nicaragua dans la région frontalière

                       20 Voir H. Mosler, « To What Extent Does the Variety of Legal Systems of the

                    World Influence the Application of the General Principles of Law within the Meaning of
                    Article 38 (1) (c) of the Statute of the International Court of Justice », International Law
                    and the Grotian Heritage (colloque de La Haye de 1983), La Haye, T. M. C. Asser Insti-
                    tuut, 1985, p. 173‑185.
                       21 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                    Gentium, op. cit. supra note 14, chap. III, p. 85‑121, et en particulier p. 90‑92.

                                                                                                             19




4 CIJ1043.indb 75                                                                                                  11/04/14 10:58

                                   certaines activités (op. ind. cançado trindade)          182

                    (Costa Rica c. Nicaragua), la Cour s’est prévalue de la disposition rela-
                    tive à la jonction qui figure à l’article 47 de son Règlement et, de manière
                    significative, elle a reconnu que la jonction ainsi décidée était conforme
                    au principe de la bonne administration de la justice 22.

                                              (Signé) Antônio Augusto Cançado Trindade.




                      22   Par. 18 et 24.

                                                                                             20




4 CIJ1043.indb 77                                                                                  11/04/14 10:58

